Citation Nr: 1037392	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  09-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals, 
injury, left knee.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for postoperative 
meniscectomy, right knee.

3.  Entitlement to service connection for residuals, injury, left 
knee.

4.  Entitlement to service connection for postoperative 
meniscectomy, right knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs





WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified regarding this matter at a Travel Board 
hearing before the undersigned Veterans Law Judge in July 2010.  
A transcript of the hearing has been associated with the claims 
file.

Contemporaneous with his July 2010 Travel Board hearing, the 
Veteran submitted additional evidence.  He also submitted a 
waiver of his right to have the RO review it.  Accordingly, the 
Board has jurisdiction to consider this evidence in the first 
instance.  See 38 C.F.R. §§ 19.37, 20.1304(c).

The issue of entitlement to service connection for postoperative 
meniscectomy, right knee, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1988 decision, the Board denied the Veteran's 
original service connection claims for a left knee disability and 
for a right knee disability.  This decision was not appealed.

2.  In an October 2006 rating decision, the RO denied the 
Veteran's application to reopen his service connection claims 
because no new and material evidence had been submitted.  This 
decision was not appealed.

3.  Some of the evidence received subsequent to the October 2006 
RO rating decision was not considered in a previous adjudication 
of the Veteran's service connection claims, is not cumulative or 
redundant of the evidence that was considered previously, and 
relates to an unestablished fact necessary to substantiate, as 
well as raises a reasonable possibility of substantiating, these 
claims.

4.  Resolving all doubt in the Veteran's favor, the evidence 
shows that his residuals, injury, left knee, is related to his 
service.


CONCLUSIONS OF LAW

1.  The Board's February 1988 decision and the RO's October 2006 
rating decision are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1100, 20.1103 (2009).

2.  Some of the evidence received since the October 2006 RO 
rating decision is new and material, and the service connection 
claims for residuals, injury, left knee, and for postoperative 
meniscectomy, right knee, therefore are reopened.  38 U.S.C.A. 
§§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for entitlement to service connection for 
residuals, injury, left knee, have been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to notify and a duty to assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
Board is granting the benefits sought on appeal in this case.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be discussed.

II.  Applications to Reopen Based on New and Material Evidence

The Veteran seeks service connection for residuals, injury, left 
knee, and for postoperative meniscectomy, right knee.  He 
contends that he injured his left knee in-service after falling 
and having other soldiers behind him fall on him.  He also 
contends that favoring his left knee after this incident caused 
his right knee problems.

At the outset, the Board notes that the RO reopened the Veteran's 
service connection claims and considered them on the merits.  
Whether new and material evidence has been received to reopen a 
previously denied claim, however, is a jurisdictional matter that 
must be considered anew herein.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In a February 1988 decision, the Board denied the Veteran's 
original service connection claim for a left knee disability 
because, although there was evidence of an in-service injury, 
there was no evidence that there were any residuals therefrom.  
The Board further denied the Veteran's original service 
connection claim for a right knee disability because there was no 
evidence of an in-service injury.  In an October 2006 rating 
decision, the RO declined to reopen either claim because no new 
and material evidence had been submitted.  The pertinent evidence 
of record as of the time of this decision included the Veteran's 
service treatment records, treatment records from Clearwater 
Community Hospital dated in the 1970's, a lay statement from 
N.M., the Veteran's wife, lay statements from N.M. and K.B., the 
Veteran's daughters, and lay statements from P.W., G.W., and 
B.D., the Veteran's friends.

The Veteran did not appeal the February 1988 Board decision or 
the October 2006 RO rating decision.  They therefore became final 
based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1100, 20.1103.  
However, the Secretary shall reopen and readjudicate a final 
decision that has been disallowed if new and material evidence 
pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a).  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Subsequent to the RO's October 2006 rating decision, VA treatment 
records dated from June 2007 to October 2008 were associated with 
the claims file.  These records note that the Veteran has a 
history of degenerative joint disease in both knees and is status 
post bilateral total knee replacement for a bilateral knee 
injury.

December 2007 treatment records and a letter from Dr. B.V.W. 
dated that same month also were associated with the claims file.  
Both contain the Veteran's description of how he injured his 
knees in an in-service fall, a review of his historical and 
current symptomatology, the results of a physical examination, 
and a diagnosis of posttraumatic arthritis of each knee.  The 
letter further contains Dr. B.V.W.'s analysis that the Veteran 
injured his left knee during service and quite likely also 
injured his right knee during service as well as her belief 
"without a doubt, from reviewing the service records and the 
records from previous Veterans Administration reviews, that, in 
fact, at least the left knee problem is service related."  In 
particular regard to the left knee, Dr. B.V.W. specifically noted 
that in service the Veteran was treated with a cylinder cast for 
two weeks.  The examiner commented that the history of in-service 
locking and cylinder cast treatment is consistent with a torn 
medial meniscus, which he then linked to his current 
symptomatology.

Lay statements from N.M., the Veteran's wife, T.M., the Veteran's 
son, and P.W. and G.W., the Veteran's friends, each of describes 
the Veteran's knee problems and indicates that these problems 
have been ongoing for some time, further have been associated 
with the claims file.

The Veteran was afforded a VA joints examination with respect to 
his left knee in April 2008.  His claims file was reviewed, he 
was interviewed regarding his problems with and treatment 
relating to this knee, and a physical examination of his knee was 
conducted.  Thereafter, the examiner stated that, "based on the 
currently available information," he could not relate the 
Veteran's left knee difficulties with his service without resort 
to speculation.

At the July 2010 Travel Board hearing, the Veteran testified 
regarding his in-service experiences, his history of knee 
problems and current symptomatology, and why he feels he is 
entitled to service connection.  N.M., his wife, testified that 
the Veteran had no knee injuries when he left for service but 
came back from service with such injuries.  She then testified 
regarding his past and current symptomatology.

The lay statements of N.M., the Veteran's wife, and P.W., and 
G.W., the Veteran's friends, previously were submitted and 
considered in the October 2006 RO rating decision.  As such, this 
evidence is not new.  The Veteran's July 2010 Travel Board 
testimony similarly reiterated arguments that previously had been 
alleged and considered in this decision.  This evidence thus is 
cumulative and redundant and, being such, cannot be considered in 
determining whether to reopen the Veteran's claims.  T.M.'s lay 
statement, the VA treatment records dated from June 2007 to 
October 2008, treatment records and letter from Dr. B.V.W. dated 
in December 2007, April 2008 VA joints examination, and the July 
2010 Travel Board testimony of N.M., the Veteran's wife, however, 
were not considered in any previous adjudication of the Veteran's 
claims.  This evidence accordingly is new and available for 
consideration in determining whether to reopen them.

Whether or not the Veteran's current knee disabilities are 
related to an injury incurred in-service is not a question 
addressed in the VA treatment records dated from June 2007 to 
October 2008 or the lay statement of T.M.  This evidence thus is 
not material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.  In 
contrast, the December 2007 treatment records and letter from Dr. 
B.V.W., April 2008 VA joints examination, and July 2010 Travel 
Board testimony of N.M., the Veteran's wife, do address the 
question of whether or not the Veteran's current knee 
disabilities are related to an injury incurred in-service.  As 
such, this evidence is material.

The April 2008 VA joints examination does not provide any answer 
to the question of whether or not the Veteran's current knee 
disabilities are related to an injury incurred in-service.  It 
accordingly does not raise a reasonable possibility of 
substantiating his claims.  Yet the December 2007 treatment 
records and letter from Dr. B.V.W. and July 2010 Travel Board 
testimony of N.M., the Veteran's wife, which is presumed to be 
credible, answer the question of whether or not the Veteran's 
current knee disabilities are related to an injury incurred in-
service in the affirmative.  For this reason, this evidence 
raises a reasonable possibility of substantiating the Veteran's 
claims.

In sum, at least some of the evidence received subsequent to the 
October 2006 RO rating decision was not considered in a previous 
adjudication of the Veteran's claims, is not cumulative or 
redundant of the evidence that was considered previously, and 
relates to an unestablished fact necessary to substantiate, as 
well as raises a reasonable possibility of substantiating, these 
claims.  The 38 C.F.R. § 3.156(a) requirements for the submission 
of new and material evidence therefore have been satisfied, and 
the Veteran's claims are reopened.

III.  Service Connection

Service connection means that the facts establish that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As an alternative to establishing the second and third prongs in 
Hickson, a disability also may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology demonstrated 
thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing 
38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997)).  Continuity of symptomatology may be established 
if a Veteran can demonstrate (1) the condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96.

Service connection additionally may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board must assess the probative value of all the evidence, 
including medical evidence.  The weight and credibility of 
evidence may be discounted "in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Board must account for evidence which it 
finds to be persuasive or unpersuasive and provide reasons for 
rejecting any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. 
App. at 49.  As such, the Veteran prevails when the evidence 
supports his claim or is in relative equipoise but does not 
prevail when the preponderance of the evidence is against the 
claim.  Id.

Service treatment records reveal the following.  The Veteran 
reported injuring his left knee in a fall in July 1966.  X-rays 
taken at the time were negative.  In August 1966, the Veteran 
reported another left knee injury.  An impression of contusion of 
the left knee was made after the completion of a physical 
examination.  In January 1967, the Veteran again reported 
injuring his left knee while playing basketball.  X-rays revealed 
a small effusion without bony pathology.  Impressions of partial 
medial collateral ligament tear and questionable medial meniscus 
tear were made.  The Veteran was placed in a cylinder cast for 2 
weeks.  Thereafter, he underwent physical therapy.  His left knee 
was noted to be within normal limits and asymptomatic by March 
1967.  His lower extremities, to include his knees, were found to 
be normal upon his separation examination in October 1967.  In 
February 1968, the Veteran certified that there had been no 
change in his medical condition since this examination.

Treatment records from Clearwater Community Hospital dated in the 
1970's concern the Veteran's right knee.  No reference was made 
to his left knee.

Lay statements received in August 2006 from N.M. and K.B., the 
Veteran's daughters, and B.D., the Veteran's friend, describe the 
Veteran's knee problems and indicate that these problems have 
been ongoing for some time.

The rest of the lay and medical evidence is as set forth above.

Given the record, the Board finds that service connection for 
residuals, injury, left knee, is warranted.  The Veteran 
currently is diagnosed with degenerative joint disease as well as 
posttraumatic arthritis of his left knee.  Accordingly, the first 
Hickson requirement is met.  Service treatment records document 
his incurrence of numerous left knee injuries, one serious enough 
to require casting.  The second Hickson requirement therefore is 
met.  With respect to the third Hickson requirement, one positive 
nexus opinion is of record.  Dr. B.V.W. opined in her December 
2007 letter that "at least [the Veteran's] left knee problem is 
service related."  While the RO found that this opinion was of 
little value because Dr. B.V.W. had no records to review and was 
going strictly by history, the Board finds this was not the case.  
Dr. B.V.W. rendered an opinion that included a complete rationale 
based on an accurate recitation of the evidence.  It appears that 
the pertinent treatment records and documentation had been 
reviewed, a detailed history from the Veteran regarding his left 
knee problems had been received, and a physical examination had 
been conducted.  Therefore, the Board finds it probative.

There also the April 2008 VA joints examination report and 
opinion.  The VA examiner who conducted the examination stated 
the following:  

the Veteran was likely to have had left knee strain in 
service.  However, on discharge from the service, 
apparently there was no chronicity or residual noted.  
I cannot relate the problem and the surgery which the 
Veteran had in the 1980s (after the service) of the 
left knee to the service without resort to speculation 
on the currently available information. 

The VA examiner did not comment on why speculation would be 
required, particularly in light of the earlier dated private 
examination and opinion provided by Dr. B.V.W.  The VA examiner 
did not comment on this opinion.

As such, the Board finds the probative value of the opinions to 
be at least in equipoise.  Resolving all doubt in the Veteran's 
favor, the Board further finds that the third Hickson requirement 
is met.

Therefore, the Board finds that service connection for residuals, 
injury, left knee, is granted.  


ORDER

New and material evidence having been submitted, the service 
connection claims for residuals, injury, left knee, and for 
postoperative meniscectomy, right knee, are reopened.  To this 
extent, the appeal is granted.

Service connection for residuals, injury, left knee, is granted.


REMAND

The issue of entitlement to service connection for postoperative 
meniscectomy, right knee, unfortunately must be remanded.  
Although the Board sincerely regrets the delay this will cause, 
adjudication cannot proceed without further development.

I.  Records

VA has a duty to assist the Veteran in developing his claim.  
This duty includes making reasonable efforts to help him procure 
pertinent records, whether or not they are in Federal custody.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Treatment records from the VA Health Care System (HCS) in Bay 
Pines, Florida, dated from June 2007 to October 2008 have been 
associated with the claims file.  These records reflect that the 
Veteran has received ongoing treatment for a variety of health 
issues.  At the July 2010 Travel Board hearing testimony, he and 
his wife indicated that such treatment included that for his 
right knee.  However, no treatment records from the Bay Pines, 
Florida, VA HCS dated before June 2007 or after October 2008 are 
currently before the Board.  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Requests for 
the Veteran's treatment records dated within these timeframes 
from the VA HCS in Bay Pines, Florida, must be made on remand for 
this reason and because these records, if extant, are potentially 
relevant to the Veteran's claim.

II.  Medical Examination and Opinion

VA's duty to assist the Veteran in the development of his claim 
also includes providing a medical examination and/or obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  A medical examination and/or medical opinion is 
necessary when there is:  (1) competent evidence that the Veteran 
has a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that he suffered an event, 
injury or disease in service or manifested certain diseases 
during an applicable presumption period; (3) an indication that 
the current disability or symptoms may be associated with service 
or with another service-connected disability; and (4) 
insufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon, 20 Vet. App. 79 (2006); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The third requirement establishes a low threshold.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits and 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. 79.

It is undisputed that the Veteran has a current right knee 
disability.  As noted above, the evidence reveals diagnoses of 
degenerative joint disease as well as posttraumatic arthritis 
with respect to this knee.  The evidence also suggests that the 
Veteran may have injured his right knee, in addition to his left 
knee, in a fall during service in July 1966.  Referenced above 
was the July 2010 Travel Board hearing testimony of N.M., the 
Veteran's wife.  She indicated that the Veteran had no knee 
injuries when he left for service but came back from service with 
such injuries.  Dr. B.V.W.'s December 2007 letter, which also was 
referenced above, contained her analysis that the Veteran quite 
likely injured his right knee during service.  It further 
contains her opinion that "at least [his] left knee problem is 
service related."  Use of the phrase "at least" implies that 
his right knee problems also may be service related.  In 
addition, the Veteran contends that favoring his left knee after 
his in-service fall caused his right knee problems.

The Board finds that a direct nexus between the Veteran's current 
postoperative meniscectomy, right knee, disability and his 
service as well as a secondary nexus between this disability and 
his residuals, injury, left knee, disability, for which service 
connection is granted herein, both are plausible.  However, the 
competent medical evidence of record is insufficient upon which 
to base a conclusion that either type of nexus does in fact 
exist.  A remand thus is necessary for arrangements may be made 
for the Veteran to undergo a VA medical examination regarding his 
right knee, after which an etiology opinion about any right knee 
disability found may be rendered.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file any treatment records 
regarding the Veteran from the Bay Pines, 
Florida, VA HCS dated before June 2007 and 
after October 2008.  All attempts to 
obtain the records must be documented in 
the claims file.  If no such records 
exist, the claims file shall be documented 
accordingly.

2.  Review the claims file and undertake 
any additional development indicated.  
This may include obtaining and associating 
with the claims file, after securing any 
necessary proper authorization, additional 
pertinent records identified by the 
Veteran during the course of this remand.

3.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA medical 
examination to determine the nature, 
extent, onset, and etiology of any right 
knee disability found to be present.  The 
claims file shall be made available to and 
reviewed by the examiner, who shall note 
such review in an examination report.  All 
indicated studies deemed necessary shall 
be performed, and all findings shall be 
reported in detail.  For any right knee 
disability diagnosed, the examiner shall 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the disability:  (i) is 
related to, had its onset during, or was 
permanently aggravated by service or (ii) 
is due to, caused by, or permanently 
aggravated by the Veteran's service-
connected left knee disability.  In 
rendering these opinions, specific comment 
shall be made regarding the Veteran's 
report of the onset and continuity of his 
symptomatology, lay statements in the 
claims file, and the other medical 
evidence of record, such as Dr. B.V.W.'s 
December 2007 letter.  A complete 
rationale for the opinions expressed shall 
be provided in the examination report.

4.  Finally, readjudicate the issue of the 
Veteran's entitlement to service 
connection for postoperative meniscectomy, 
right knee.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR 
RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the 
final decision for all issues addressed in the "Order" section of the decision.  
The Board may also choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your case, then a 
"Remand" section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final decision.  The 
advice below on how to appeal a claim applies only to issues that were allowed, 
denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement the 
BVA's decision.  However, if you are not satisfied with the Board's decision on 
any or all of the issues allowed, denied, or dismissed, you have the following 
options, which are listed in no particular order of importance: 

*	Appeal to the United States Court of Appeals for Veterans Claims (Court)
*	File with the Board a motion for reconsideration of this decision
*	File with the Board a motion to vacate this decision 
*	File with the Board a motion for revision of this decision based on clear 
and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

*	Reopen your claim at the local VA office by submitting new and material 
evidence. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with the 
Board, or a claim to reopen at the local VA office.  None of these things is 
mutually exclusive - you can do all five things at the same time if you wish.  
However, if you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of jurisdictional 
conflicts.  If you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court.  If you also want to 
file a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with the Board 
within 120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for reconsideration or 
the motion to vacate to appeal to the Court.  You should know that even if you 
have a representative, as discussed below, it is your responsibility to make 
sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a 
Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment 
would cause financial hardship), and other matters covered by the Court's rules 
directly from the Court.  You can also get this information from the Court's 
website on the Internet at: http://www.uscourts.cavc.gov, and you can download 
forms directly from that website.  The Court's facsimile number is (202) 501-
5848. 

To ensure full protection of your right of appeal to the Court, you must file 
your Notice of Appeal with the Court, not with the Board, or any other VA 
office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the BVA 
clearly explaining why you believe that the BVA committed an obvious error of 
fact or law, or stating that new and material military service records have been 
discovered that apply to your appeal.  It is important that such letter be as 
specific as possible.  A general statement of dissatisfaction with the BVA 
decision or some other aspect of the VA claims adjudication process will not 
suffice.   If the BVA has decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered.  Issues not clearly identified will not be 
considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
AUG 
2009
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, 
and you can do this at any time.  However, if you also plan to appeal this 
decision to the Court, you must file your motion within 120 days from the date 
of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why you 
believe you were denied due process of law during your appeal.  For example, you 
were denied your right to representation through action or inaction by VA 
personnel, you were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that you requested.  
You can also file a motion to vacate any part of this decision on the basis that 
the Board allowed benefits based on false or fraudulent evidence.  Send this 
motion to the address above for the Director, Management, Planning and Analysis, 
at the Board.  Remember, the Board places no time limit on filing a motion to 
vacate, and you can do this at any time. However, if you also plan to appeal 
this decision to the Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error?  You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management, Planning and Analysis, at the Board.  You should be 
careful when preparing such a motion because it must meet specific requirements, 
and the Board will not review a final decision on this basis more than once.  
You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 
20.1400 -- 20.1411, and seek help from a qualified representative before filing 
such a motion.  See discussion on representation below.  Remember, the Board 
places no time limit on filing a CUE review motion, and you can do this at any 
time. 

How do I reopen my claim?  You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen your 
claim.  However, to be successful in reopening your claim, you must submit new 
and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent 
yourself in any claim before VA, including the BVA, but you can also appoint 
someone to represent you.  An accredited representative of a recognized service 
organization may represent you free of charge.  VA approves these organizations 
to help veterans, service members, and dependents prepare their claims and 
present them to VA.  An accredited representative works for the service 
organization and knows how to prepare and present claims.  You can find a 
listing of these organizations on the Internet at: http://www.va.gov/vso.  You 
can also choose to be represented by a private attorney or by an "agent."  (An 
agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, 
then you can get information on how to do so by writing directly to the Court.  
Upon request, the Court will provide you with a state-by-state listing of 
persons admitted to practice before the Court who have indicated their 
availability to represent appellants.  This information, as well as information 
about free representation through the Veterans Consortium Pro Bono Program (toll 
free telephone at: (888) 838-7727), is also provided on the Court's website at: 
http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement has been 
filed with respect to your case, provided that the notice of disagreement was 
filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the 
notice of disagreement was filed before June 20, 2007, an attorney or accredited 
agent may charge fees for services, but only after the Board first issues a 
final decision in the case, and only if the agent or attorney is hired within 
one year of the Board's decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, 
or paid for services provided with respect to proceedings before a court.  VA 
cannot pay the fees of your attorney or agent, with the exception of payment of 
fees out of past-due benefits awarded to you on the basis of your claim when 
provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between 
you and an attorney or accredited agent must be sent to the Secretary at the 
following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee 
agreement or expenses charged by your agent or attorney for reasonableness.  You 
can also file a motion requesting such review to the address above for the 
Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA 
FORM
AUG 
2009 
 
4597
Page 
2
SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE 
USED



